Citation Nr: 0941762	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-06 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
cervical muscle strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 
1985. 

This matter is on appeal from the Atlanta, Georgia, 
Department Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2009, the Veteran submitted a statement to VA, 
indicating, in pertinent part, a request for a Travel Board 
hearing.  He had previously requested a Central Office 
hearing that was scheduled for January 2010, but stated that 
due to his financial situation, he was unable to travel to 
Washington, D.C. for the hearing.  

The Veteran asked that he be rescheduled for a Travel Board 
hearing.  He has a right to such a hearing. 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2009). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate action 
and schedule a Travel Board hearing for 
the Veteran. 

2.  He and his representative should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


